


EXECUTION COPY




EAGLE TOPCO LP


AMENDMENT NO. 1 TO
THE AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP




This Amendment No. 1, dated as of June _, 2013 (this "Amendment No. 1"), to the
Amended and Restated Agreement of Limited Partnership, dated as of December 9,
2011 ("Original Agreement"), of Eagle Topco LP ("Partnership"), a Delaware
limited partnership, is entered into by Eagle GP, Inc. ("General Partner"), a
Delaware corporation.


WHEREAS, In connection with a distribution expected to be made to the Limited
Partners, the General Partner has elected to amend the Original Agreement as
provided herein;


WHEREAS, the individual signatories hereto together represent a
majority-in-interest of the Common Series C Limited Partners and hereby consent,
should such consent be required by Section 12.2 of the Original Agreement, to
this Amendment No. 1;


NOW THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.Definitions. All capitalized terms used but not defined in this Amendment No.
1 shall have the respective meanings ascribed to such terms in the Original
Agreement.


2.Amendment to Definition of " Gross Asset Value".    The definition of "Gross
Asset Value" in the Original Agreement is hereby amended by deleting the first
instance of the word "shall" in clause (b) thereof and replacing such instance
of "shall" with "may, in the sole discretion of the General Partner," so that
after such amendment such definition shall read in its entirety as follows:


"Gross Asset Value" means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:
(a)the initial Gross Asset Value of any asset contributed by a Limited Partner
to the Partnership shall be the gross Fair Market Value of such asset on the
date of the contribution;
(b)the Gross Asset Values of all Partnership assets may, in the sole discretion
of the General Partner, be adjusted to equal their respective gross Fair Market
Values as of the following times:
(i)the acquisition of an additional interest in the Partnership after the
Effective Date by a new or existing Limited Partner in exchange for more than a
de minimis Capital Contribution, if the General Partner reasonably determines
that such adjustment is necessary or appropriate to reflect the relative
Economic Interests of the Limited Partners in the Partnership;


(ii)the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing or a new Partner acting in a "partner
capacity," or in anticipation of becoming a "partner" (in each

1

--------------------------------------------------------------------------------




case within the meaning of Regulations Section 1.704-l(b)(2)(iv)(f)(5)(iii));
(iii)the Distribution by the Partnership to a Limited Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative Economic Interests of the
Limited Partners in the Partnership;
(iv)the liquidation of the Partnership within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); and
(v)such other times as the General Partner shall reasonably determine to be
necessary or advisable in order to comply with Regulations promulgated under
Subchapter K of Chapter 1 of the Code.
(c)the Gross Asset Value of any Partnership asset distributed to a Limited
Partner shall be adjusted immediately prior to such distribution to equal the
gross Fair Market Value of such asset on the date of Distribution;
(d)the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704- 1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (b) of this definition of Gross Asset Value is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subparagraph (d); and
(e)with respect to any asset that has a Gross Asset Value that differs from its
adjusted tax basis, Gross Asset Value shall be adjusted by the amount of
Depreciation rather than any other depreciation, amortization or other cost
recovery method.


3.Amendment to Section 4.l(a).    Section 4.l(a) of the Original Agreement is
hereby amended by adding immediately after the end thereof "; provided, however,
that in the case of the Distribution by the Partnership of net proceeds received
by it from the June 2013 bond offering by Eagle Midco, Inc. ("the June 2013
Distribution"), the amount that otherwise would be distributed to the Limited
Partners in respect of their Common Series C Units pursuant to this clause (a)
(i) shall not be distributed to such Partners in the June 2013 Distribution and
(ii) instead shall be distributed to such Partners in respect of such Common
Series C Units, as a Distribution pursuant to this Section 4.l(a), in the next
succeeding material Distribution by the Partnership, prior to any other
Distribution pursuant to this Article IV", so that after such amendment Section
4.l (a) shall read in its entirety as follows:
(a)first, 100 percent to the Common Series A Limited Partners, the Common Series
B Limited Partners and the Common Series C Limited Partners, ratably among such
Common Series A Limited Partners, Common Series B Limited Partners and Common
Series C Limited Partners in proportion to the then aggregate Unreturned Common
Capital Amount with respect to all Common Series A Units, Common Series B Units
and Common Series C Units then held by each such Common Series A Limited
Partner, Common Series B Limited Partner and Common Series C Limited Partner
until the Unreturned Common Capital Amount in respect of all outstanding Common
Series A Units, Common Series B Units and the Common Series C Units is equal to
zero; provided, however, that in the case of the Distribution by the Partnership
of net proceeds received by it from the June 2013 bond offering by Eagle Midco,
Inc. ("the June 2013 Distribution"), the amount that otherwise would be
distributed to the Limited Partners in respect of their Common Series C Units
pursuant to this clause (a) (i) shall not be distributed to such Partners in the
June 2013 Distribution and (ii) instead shall be distributed to such Partners in
respect of such Common Series C Units, as a Distribution pursuant to this
Section 4.1(a), in the next succeeding material Distribution by the Partnership,
prior to any other Distribution pursuant to this Article IV;


4.    Certain Limited Partner Consent. The individual signatories hereto
together represent a majority-in-interest of the Common Series C Limited
Partners and hereby consent, should such consent be required by Section

2

--------------------------------------------------------------------------------




12.2 of the Original Agreement, to this Amendment No. 1.


1.Ratification as Amended. Except as amended by this Amendment No. 1, the terms
and conditions of the Original Agreement are confirmed, approved, and ratified,
and the Original Agreement, as amended by this Amendment No. 1, shall continue
in full force and effect. Any reference to the Agreement in the Original
Agreement as amended by this Amendment No. 1 shall mean the Original Agreement
as amended by this Amendment No. 1.


2.Further Assurances. The parties to this Amendment No. 1 (and if this Amendment
No. 1 becomes effective, all Partners) shall execute and deliver such additional
documents and take such additional action as may be necessary or desirable to
effectuate the provisions and purposes of this Amendment No. 1.


3.Miscellaneous. The terms of Sections 12.7 and 12.11 of the Original Agreement
are incorporated herein by reference.


4.Effective Date. The amendments contained in Section 2 hereof shall be
effective as of October 1, 2012 and the amendments contained in Section 3 hereof
shall be effective as of the date hereof.


5.Delivery by Facsimile or Email. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or email with scan or facsimile attachment, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or email as a defense to the formation or
enforceability of a contract, and each such party forever waives any such
defense.






[SIGNATURE PAGES FOLLOW]





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this Amendment No. 1
to the Amended and Restated Agreement of Limited Partnership of Eagle Topco, LP
as of this 1
day of June 2013.


EAGLE GP, INC.
                        


/s/Kathleen Crusco
By:    Kathy Crusco


Its:    Secretary










ACKNOWLEDGED, AGREED AND CONSENTED TO BY:






NAME:/s/Pervez Qureshi
a Common Series C Limited Partner




NAME:/s/Kathleen Crusco
a Common Series C Limited Partner


NAME:/s/Bill Wilson
a Common Series C Limited Partner




NAME:/s/John Hiraoka
a Common Series C Limited Partner




NAME:/s/Paul Farrell
a Common Series C Limited Partner


NAME:/s/Paul Salsgiver
a Common Series C Limited Partner


NAME:/s/Mark Giacomini
a Common Series C Limited Partner

















4

--------------------------------------------------------------------------------






Units


Pervez Qureshi
9,336,382
'Kathy Crusco
1,500,000


Bill Wilson
950,000
John Hiraoka
1,000,000


Paul Farrell
1,050,000


Paul Salsgiver
1,100,000


Mark Giacomini
160,000


Total
15,096,382


Granted Units




28,890,882.00
Less Called Units
349,000.00


Total Outstanding at June 7, 2013
28,541,882.00





% Consenting
52.9%









5